
	
		I
		112th CONGRESS
		2d Session
		H. R. 4261
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2012
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Labor to establish a
		  competitive grant program for community colleges to train veterans for local
		  jobs.
	
	
		1.Short titleThis Act may be cited as the
			 Revamping the Education of our Veterans to Align
			 Manufacturing through Partnerships with Community Colleges Act of
			 2012 or REVAMP with Community
			 Colleges Act of 2012.
		2.FindingsCongress finds the following:
			(1)In December 2011, the unemployment rate for
			 veterans who had returned from Iraq and Afghanistan was 13.1 percent, a rate
			 above the national average. Unemployment among returning female and minority
			 veterans was even higher, and also was above the national average.
			(2)Such veterans have benefits to use under
			 chapter 33 of title 38, United States Code.
			(3)Manufacturing companies have approximately
			 600,000 vacancies they are struggling to fill.
			3.Grant program to
			 train veterans for local jobs
			(a)In
			 generalThe Secretary, in
			 consultation with the Secretary of Veterans Affairs, shall establish a program
			 to award competitive grants to eligible community colleges (as described in
			 subsection (b)) to train covered veterans for jobs in the local
			 community.
			(b)EligibilityIn
			 order to be eligible to receive a grant under this section, a community college
			 shall submit an application to the Secretary that demonstrates, to the
			 satisfaction of the Secretary, that the local community in which the community
			 college is located has—
				(1)employment
			 opportunities that require trained workers; and
				(2)a
			 significant population of covered veterans that might pursue the employment
			 opportunities described in paragraph (1) if given access to necessary
			 training.
				(c)Use of
			 fundsA community college
			 receiving a grant under this section shall use amounts under the grant
			 to—
				(1)conduct an
			 analysis of—
					(A)the demand for additional trained employees
			 among local employers, including local manufacturers; and
					(B)the skills and training possessed by
			 covered veterans seeking employment with local employers, including local
			 manufacturers;
					(2)carry out an existing, or develop and
			 implement a new, certificate or degree program at the community college that
			 provides training to covered veterans that addresses the demand for additional
			 trained employees among local employers, including local manufacturers;
			 and
				(3)facilitate the establishment of an advisory
			 board that consists of representatives from the local business community and
			 the employee from the Department of Veterans Affairs detailed under section
			 4—
					(A)to provide
			 assistance regarding the training described in paragraph (2); and
					(B)to assist covered
			 veterans who have successfully completed the training described in paragraph
			 (2) in their pursuit of local employment opportunities.
					4.Detail of
			 Department of Veterans Affairs employeeThe Secretary of Veterans Affairs shall
			 detail an employee of the Department of Veterans Affairs to participate on the
			 supervisory board established in section 3(c)(3).
		5.Grant
			 amountTo the maximum extent practicable, the
			 amount of a grant under section 3 shall not exceed $2,000,000.
		6.ReportNot later than one year after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report—
			(1)evaluating the
			 success of the program established under section 3; and
			(2)making
			 recommendations as to whether the program should be continued, and if so,
			 whether the program should be expanded.
			7.DefinitionsIn this Act:
			(1)Community
			 collegeThe term
			 community college has the meaning given the term junior or
			 community college in section 312(f) of the Higher Education Act of 1965
			 (20 U.S.C. 1058(f)).
			(2)Covered
			 veteranThe term covered veteran means a veteran
			 receiving educational assistance under chapter 33 of title 38, United States
			 Code.
			(3)SecretaryThe term Secretary means the
			 Secretary of Labor.
			8.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized
			 to be appropriated to the Secretary $250,000,000 for fiscal year 2013 to carry
			 out this Act.
			(b)AvailabilityAmounts appropriated pursuant to the
			 authorization of appropriations under subsection (a) are authorized to remain
			 available until expended.
			
